Citation Nr: 1106886	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar and cervical 
spine disabilities.

2.  Entitlement to an initial rating in excess of 20 percent for 
residuals of a fractured left maxilla with temporomandibular 
joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976, 
and from June 1977 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which, in pertinent part, denied service connection for 
disabilities of the lumbar and cervical spines, and established 
service connection for left maxilla fracture residuals, evaluated 
as zero percent (noncompensable) effective January 10, 2001.  
With respect to the latter claim, the Board notes that by a 
December 2009 decision review officer (DRO) decision, the 
assigned rating for the service-connected fractured left maxilla 
with temporomandibular joint dysfunction was increased to 20 
percent, effective January 10, 2001.  Nevertheless, this claim 
remains in appellate status pursuant to the holding of AB v. 
Brown, 6 Vet. App. 35 (1993).

In March 2007, the Board remanded the current appellate claims 
for additional development to include attempting to obtain 
service medical records from the Veteran's initial period of 
active duty from March 1973 to March 1976; and a new VA medical 
examination to evaluate the service-connected left maxilla 
fracture residuals.  The record reflects that service treatment 
records were obtained, that a VA medical examination was 
conducted in January 2008, and that all other development 
directed by the Board remand has been completed.  As such, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the March 2007 
remand also addressed the issue of whether new and material 
evidence had been received to reopen a claim of service 
connection for cold injury residuals of the feet.  However, the 
December 2009 DRO decision established service connection for 
such disabilities.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current 
disabilities of the lumbar and cervical spines were incurred in 
or otherwise the result of his active service.

3.  The record does not reflect the Veteran's fractured left 
maxilla residuals with temporomandibular joint dysfunction have 
resulted in the inter- incisal range being limited to 11 to 20 
millimeters or less.


CONCLUSIONS OF LAW

1.  Disabilities of the lumbar and cervical spines were not 
incurred in or aggravated by the Veteran's active service.  
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected fractured left maxilla residuals are 
not met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.150, Diagnostic Codes 9904-
9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the Veteran's left maxilla claim is from a 
disagreement with the initial rating assigned following the 
establishment of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473, 490-1 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding the lumbar and cervical spine claims, the Court has 
held that adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In this case, the Veteran was sent pre-adjudication notice via a 
letter dated in October 2001, which is clearly prior to the 
December 2001 rating decision that is the subject of this appeal.  
He was also sent additional notification via letters dated in 
June 2008, March 2006 and April 2007, followed by readjudication 
of the appeal by a December 2009 Supplemental Statement of the 
Case which "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the March 2006 and April 2007 letters included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  As 
noted in the March 2007 remand, the Veteran canceled his request 
for a Board hearing in conjunction with this appeal.  His service 
treatment records are on file, as are various post-service 
medical records.  Granted, it appears that not all of the service 
treatment records from the Veteran's March 1973 to March 1976 
period of active duty are on file.  For example, no separation 
examination from this period appears to be on file.  Under such 
situations the Board has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
government control which would have required VA to disprove a 
claimant's allegation of injury or disease).

The Veteran has had the opportunity to present evidence and 
argument in support of his claims, and he has not indicated there 
are any outstanding records which contain any information 
regarding these disabilities that is not reflected by the 
evidence currently on file.  For example, he has not indicated 
that there is any competent medical evidence not of record which 
relates his current lumbar and/or cervical spine disabilities to 
service, which is the focus of this case.  Further, he has not 
indicated he has any symptomatology of his service-connected left 
maxilla fracture residuals which is not documented in the 
evidence of record.  The duty to obtain records only applies to 
records that are "relevant" to the claim.  See 38 U.S.C.A. § 
5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the determination 
of the action more probable or less probable than it would be 
without the evidence."); Golz v. Shinseki, 590 F.3d 1317, 1321 
(Fed. Cir. 2010).  Simply put, the Veteran has not indicated the 
existence of any evidence relevant to the current appellate 
claims that have not been obtained or requested.  In fact, by a 
January 2010 statement he indicated that he had no other 
information or evidence to submit in support of his appeal.

The Board further notes that the Veteran was accorded a VA 
medical examination in January 2008 which included findings as to 
the nature and severity of the service-connected fractured left 
maxilla residuals that are consistent with the treatment records 
and relevant rating criteria.  No inaccuracies or prejudice is 
demonstrated regarding this examination, nor has the Veteran 
indicated the service-connected disability has increased in 
severity since it was conducted.  Accordingly, the Board finds 
that this examination is adequate for resolution of this case.  

The Board acknowledges that no VA medical examination was 
accorded to the Veteran regarding his lumbar and cervical spine 
claims.  However, for the reasons detailed below, the Board finds 
that no such development is warranted based upon the facts of 
this case.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his current disabilities of 
the lumbar and cervical spines developed during active service, 
and indicated that this is documented in the records from his 
first period of duty.  However, it does not appear he identified 
any specific in-service disease or injury as the cause of the 
current disabilities.  Moreover, a review of the available 
service treatment records on file do not show any entries 
indicative of problems with either spine while on active duty.  
In fact, the Veteran's spine was clinically evaluated as normal 
at the time of his March 1992 expiration of term of service 
examination.  Moreover, on a concurrent Report of Medical 
History, he checked the box to indicate he had not experienced 
recurrent back pain.  As he did indicate other disabilities at 
the time of this Report, the Board is of the opinion that if he 
had problems with either spine he would have indicated as such at 
that time.  The Board also notes that there were no complaints 
and/or findings indicative of these disabilities on a May 1992 VA 
general medical examination.  In other words, there is competent 
medical evidence to the effect that he did not have any of the 
current disabilities at the time he separated from active 
service.

In addition, the Board observes that there does not appear to be 
any post-service medical evidence of the current lumbar and/or 
cervical spine disabilities until apparently 1998, years after 
the Veteran's separation from active service.  The Court has 
indicated that normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (Affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board further notes that the Veteran submitted claims for 
other disabilities in March 1992, but did not claim the lumbar 
and/or cervical spines.  If he did have such disabilities, it 
would appear only logical that he would have submitted such a 
claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

Finally, no competent medical opinion is of record which relates 
the lumbar and/or cervical spine disabilities to the Veteran's 
active service.  Moreover, the Board concludes that no 
development on this matter is warranted in this case.  In the 
absence of evidence of in-service incurrence or aggravation of 
the claimed disabilities, referral of this case for an opinion as 
to etiology would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical nexus opinion would not be supported by 
what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
these claimed disabilities to the Veteran's military service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a claimant is 
of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Further, even presuming the 
credibility of the Veteran's contentions, without evidence 
documenting the full nature and extent of the claimed in-service 
injury(ies) and residual problems until years after service, any 
competent medical opinion regarding etiology would be speculative 
at best.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
(Noting that the Board need not obtain further medical evidence 
where the medical evidence "indicates that determining the cause 
is speculative").

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for lumbar and cervical spine disabilities.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims must be 
denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The Board notes that the Veteran's service-connected residuals of 
a fractured left maxilla with temporomandibular joint dysfunction 
was initially evaluated pursuant to 38 C.F.R. § 4.150, Diagnostic 
Code 9904.  Under this Code, malunion of the mandible warrants a 
noncompensable (zero percent) evaluation with slight 
displacement, a10 percent rating for moderate displacement, and a 
20 percent rating is warranted for severe displacement.  A note 
under this code specifically provides that the rating is 
dependent on the degree of motion and relative loss of 
masticatory function.  

As Diagnostic Code 9904 provides a maximum rating of 20 percent, 
it is clearly not applicable to the present appeal for a rating 
in excess of 20 percent.

The current 20 percent rating was assigned pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  Under this Code, a rating of 10 
percent is assigned with range of lateral excursion from 0 to 4 
mm or for inter-incisal range of 31 to 40 mm.  A rating of 20 
percent is assigned with inter-incisal range of 21 to 30 mm.  A 
rating of 30 percent is assigned with inter-incisal range of 11 
to 20 mm.  A rating of 40 percent is assigned with inter-incisal 
range of 0 to 10 mm.

In this case, the record does not reflect the Veteran's fractured 
left maxilla residuals with temporomandibular joint dysfunction 
have resulted in the inter- incisal range being limited to 11 to 
20 millimeters or less.  For example, the January 2008 VA medical 
examination measured the interincisial range of motion at 
approximately 22 mm, which is consistent with the criteria for 
the current 20 percent evaluation.  A thorough review of the 
record does not otherwise show any evidence on file indicating a 
higher rating is warranted under this or any other potentially 
applicable Diagnostic Code.

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a schedular rating in 
excess of 20 percent for his service-connected residuals of a 
fractured left maxilla with temporomandibular joint dysfunction.  
In making this determination, the Board has considered whether 
staged ratings under Fenderson, supra, are appropriate for the 
Veteran's service-connected disability.  However, the Board finds 
that his symptomatology for this service-connected disability 
appears to have been stable throughout the appeal period, and at 
no time did the record indicate he met or nearly approximated the 
criteria for rating(s) in excess of those currently in effect.  
Therefore, assigning staged ratings are not warranted.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  In this case, it does not 
appear the RO has adjudicated the matter of the Veteran's 
entitlement to an extraschedular rating at any time during the 
pendency of this case.  Moreover, the Veteran has never raised 
the matter of his entitlement to an extraschedular rating, nor 
identified any factors which may be considered to be exceptional 
or unusual regarding the service-connected residuals of a 
fractured left maxilla with temporomandibular joint dysfunction.  
The Board therefore is without authority to consider the matter 
of extraschedular ratings.  Nevertheless, the Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total rating based upon 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  







                                                                        
(CONTINUED ON NEXT PAGE)




In this case, however, the Veteran does not contend nor does the 
record otherwise indicate he is unemployable due solely to his 
service-connected residuals of a fractured left maxilla with 
temporomandibular joint dysfunction.  Therefore, no further 
discussion of entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for lumbar and cervical spine 
disabilities is denied.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a fractured left maxilla with temporomandibular 
joint dysfunction is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


